Case 1:20-cv-00484-LO-TCB Document 226 Filed 11/10/20 Page 1 of 6 PageID# 9075




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


 AMAZON.COM, INC. and AMAZON
 DATA SERVICES, INC.,

                Plaintiffs,

        v.

 WDC HOLDINGS LLC dba NORTHSTAR
 COMMERCIAL PARTNERS; BRIAN                              CASE NO. 1:20-CV-484-LO-TCB
 WATSON; STERLING NCP FF, LLC;
 MANASSAS NCP FF, LLC; NSIPI
 ADMINISTRATIVE MANAGER; NOVA
 WPC LLC; WHITE PEAKS CAPITAL LLC;
 VILLANOVA TRUST; CASEY
 KIRSCHNER; ALLCORE DEVELOPMENT
 LLC; FINBRIT HOLDINGS LLC;
 CHESHIRE VENTURES LLC; CARLETON
 NELSON; JOHN DOES 1-20,

                Defendants.


       PLAINTIFFS’ RESPONSE TO DEFENDANTS CARLETON NELSON AND
     CHESHIRE VENTURES LLC’S MOTION TO REQUIRE PLAINTIFFS TO FILE
         AND SERVE A PARTIALLY UNREDACTED COPY OF EXHIBIT 2
                   TO THE SECOND AMENDED COMPLAINT

        Plaintiffs Amazon.com, Inc. and Amazon Data Services, Inc. hereby respond to the motion

 that Carleton Nelson and Cheshire Venture (“Defendants”) filed for an order requiring Plaintiffs

 to reveal the identity of Confidential Informant 1, an individual who reported some of Defendants’

 misconduct to Amazon in December 2019. Dkt. 152-2.

        Confidential Informant 1 has retained counsel who filed today a motion to intervene for

 the limited purpose of responding to Defendants’ motion, including the substance of the safety

 concerns the informant raised with Amazon. Dkts. 222, 222-1. Amazon does not oppose the

 motion to intervene, and defers to Confidential Informant 1 and the Court on the merits of the
Case 1:20-cv-00484-LO-TCB Document 226 Filed 11/10/20 Page 2 of 6 PageID# 9076




 informant’s concerns if the Court chooses to reach them, which Amazon respectfully submits it

 need not.

        Defendants’ core argument—that the informant’s identity “may have significant

 implications for [their] pending motion to dismiss,” Dkt. 205 at 4—does not withstand scrutiny.

 Defendants have already filed their motions to dismiss. Dkts. 175, 176, 182. And as informant’s

 counsel correctly states, these motions must be decided “based only on the allegations included in

 the complaint and any exhibits attached to the complaint.” Dkt. 222-1 at 3. The informant’s

 identity “is not within that universe,” and is thus “exclude[d] … from consideration on a motion

 to dismiss.” Id.

        Defendants were of course free to argue that the Court should not credit certain factual

 allegations absent this identifying information. But their motions do not make this argument, and

 for good reason. It is perfectly proper for a complaint to plead information from confidential

 sources. See Teachers’ Ret. Sys. Of Louisiana v. Hunter, 477 F.3d 162, 174 (4th Cir. 2007); Novak

 v. Kasaks, 216 F.3d 300, 313–14 (2d Cir. 2000). The reason is that civil pleading standards require

 only “a short and plain statement” of facts sufficient to put the defendant on notice of the claims

 against him. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 550 (2007). Here,

 Amazon could have met this standard by pleading the facts that triggered its investigation with no

 attribution at all. Such allegations would be entitled to the presumption of truth that applies at the

 Rule 12 stage. See, e.g., Marsh v. Curran, 362 F. Supp. 3d 320, 326 (E.D. Va. 2019). And even

 the complete absence of the initial reporting allegations would not affect the sufficiency of

 Amazon’s complaint because it is supported by a host of other allegations that have nothing to do

 with the informant, and are grounded in evidence that far exceeds notice pleading standards. That




                                                   2
Case 1:20-cv-00484-LO-TCB Document 226 Filed 11/10/20 Page 3 of 6 PageID# 9077




 is apparent from this Court’s injunction orders, which find the claims not only well pled, but “likely

 to succeed on the merits.” Dkts. 57, 99, 137.

        On this record, Defendants’ motion is at best a premature discovery request for information

 they want to use to make a “credibility determination[]” that is “inappropriate at the motion to

 dismiss stage.” McCloud v. Funaiock, No. 4:15CV5, 2015 WL 13439761, at *3 (E.D. Va. Aug.

 17, 2015); see also, e.g., Moody v. City of Newport News, Va., 93 F. Supp. 3d 516, 528 (E.D. Va.

 2015) (“question[s] of credibility and weight of the evidence . . . [are] not before a court

 considering a motion to dismiss”) (quoting Jones v. City of Cincinnati, 521 F.3d 555, 561 (6th Cir.

 2008)); Latson v. Clarke, 249 F. Supp. 3d 838, 860 (W.D. Va. 2017) (“credibility determinations

 . . . cannot be resolved on a motion to dismiss”) see also Dkt. 222-1 at 3 (collecting cases).

 Defendants cite no contrary authority. And their motion contradicts their refusal to engage any

 discovery issues with Plaintiffs, even on preliminary matters like finalizing the ESI protocol.

        For the foregoing reasons, Amazon respectfully submits that Defendants’ motion is unripe.

 If, however, the Court reaches the merits, counsel for Confidential Informant 1 has provided the

 Court with additional details about the informant’s safety concerns that support the motion to

 intervene and the informant’s objections to Defendants’ motion. When Amazon agreed to consider

 Defendants’ request in the first instance, it relayed the request to the affected informant. In

 response, the informant and his/her counsel told Amazon that revealing the informant’s identity

 even to Defendants’ attorneys would pose a serious risk to the informant’s personal safety and

 security. See Dkt. 205 at 3. Based on this information, Amazon told Defendants that it could not

 volunteer the informant’s identity, but would respond as appropriate to any motions addressing

 Defendants’ demands and the informant’s concerns. The intervention and opposition motions that

 the informant filed today elaborate those concerns:




                                                   3
Case 1:20-cv-00484-LO-TCB Document 226 Filed 11/10/20 Page 4 of 6 PageID# 9078




        Mr. Watson as a narcissistic sociopath. Mr. Watson is very calculating, and
        extremely controlling. He demonstrated deceitfulness, callousness, hostility,
        irresponsibility, and a lack of empathy. . . . The author observed Mr. Watson act
        impulsively, rashly, and make snap judgments when he got upset. . . . In addition
        to being a rash and impulsive act in response to the FBI’s visit, in that email Mr.
        Watson writes about using guns to end human life. . . .

        The author justifiably has concerns about what Mr. Watson might do to the author
        if the author’s identity were known. In addition, the author is aware of another of
        the defendants, Casey Kirschner, threatening people. Mr. Kirschner said words to
        the effect that “somebody who messes with my livelihood or family will have to
        pay” or “is going to pay.” That attitude could easily be directed at the author.

 Dkt. 222-1 at 5–6. Amazon is not in a position to validate these concerns on the merits, but believes

 they are reasonable, genuine, and asserted in good faith. Accordingly, and because the informant’s

 identity has no bearing on the sufficiency of Amazon’s claims at this stage of the case, the

 disclosure Defendants request will serve only to threaten this informant and deter witness

 cooperation in contravention of settled law and Defendants’ own objections to discovery and case

 transparency. Indeed, Defendants have refused even to identify all counsel who represent them,

 and thus which “attorneys” would receive the informant’s identity under the “Highly

 Confidential—Attorneys’ Eyes Only” designation Defendants propose. Dkt. 205.

        If the Court concludes that Defendants’ motion is ripe for adjudication, Amazon supports

 oral argument as counsel for Confidential Informant 1 has requested (Dkt. 222-3). See E.D. Va.

 Local Civ. R. 7(E) (“The non-moving party also may arrange for a hearing.”).                In such

 circumstances, Amazon’s support for a hearing would override Defendants’ waiver, Dkt. 206,

 because they failed to “arrange with” Amazon’s counsel the “submission of the[ir] motion without

 oral argument,” as Local Civil Rule 7(E) requires.1


 1
   Indeed, and for that reason, the pending “motion shall be deemed withdrawn” by November 30,
 2020—i.e., the day following “thirty (30) days after the date on which the motion [was] filed”—
 unless the Court “otherwise order[s].” E.D. Va. Local Civ. R. 7(E); see also, e.g., Intelligent
 Verification Sys., LLC v. Microsoft Corp., No. 2:12CV525, 2014 WL 12659869, at *1 & n.1 (E.D.



                                                  4
Case 1:20-cv-00484-LO-TCB Document 226 Filed 11/10/20 Page 5 of 6 PageID# 9079




 Dated: November 10, 2020           Respectfully submitted,

                                    s/ Travis S. Andrews
                                    Elizabeth P. Papez (pro hac vice)
                                    Patrick F. Stokes (pro hac vice)
                                    Claudia M. Barrett (pro hac vice)
                                    Travis S. Andrews (Va. State Bar No. 90520)
                                    Luke M. Sullivan (Va. State Bar No. 92553)
                                    GIBSON, DUNN & CRUTCHER LLP
                                    1050 Connecticut Avenue, N.W.
                                    Washington, D.C. 20036-5306
                                    Telephone: (202) 955-8500
                                    Facsimile: (202) 467-0539
                                    epapez@gibsondunn.com
                                    pstokes@gibsondunn.com
                                    cbarrett@gibsondunn.com
                                    tandrews@gibsondunn.com
                                    lsullivan@gibsondunn.com

                                    Counsel for Plaintiffs Amazon.com, Inc. and Amazon Data
                                    Services, Inc.




 Va. Feb. 21, 2014) (motion subject to Court’s withdrawal under Local Civil Rule 7(E) where
 movant fails to request oral argument or “arrange with opposing counsel for submission of the
 motion without oral argument”) (quotation marks omitted).


                                              5
Case 1:20-cv-00484-LO-TCB Document 226 Filed 11/10/20 Page 6 of 6 PageID# 9080




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 10, 2020, I will electronically file the foregoing with the

 Clerk of Court using the CM/ECF system. I will send then send the document and a notification

 of such filing (NEF) to the following parties via U.S. mail to their last-known address, and via

 email where noted:

 Jamie Hubbard                              AllCore Development, LLC
 Stimson Stancil LaBranche Hubbard          c/o CT Corporation System
 1652 Downing Street                        1908 Thomes Ave.
 Denver, CO 80218                           Cheyenne, WY 82001
 Counsel for Defendants White Peaks Capital
 LLC and NOVA WPC LLC                       Kevin Bedell
                                            By email: kbbedell@outlook.com
 Villanova Trust
 c/o Christian Kirschner, Trustee           Casey Kirschner
 3924 Wallace Lane                          635 N. Alvarado Lane
 Nashville, TN 37215                        Plymouth, MN 55447
                                            By email: casey.kirschner@gmail.com
 Finbrit Holdings LLC
 Paracorp Inc.
 1920 Thomes Ave., Ste. 610
 Cheyenne, WY 82001


                                              s/ Travis S. Andrews
                                              Travis S. Andrews (Va. State Bar No. 90520)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036-5306
                                              Telephone: (202) 955-8500
                                              Facsimile: (202) 467-0539
                                              tandrews@gibsondunn.com

                                              Counsel for Plaintiffs Amazon.com, Inc. and Amazon
                                              Data Services, Inc.




                                                 6
